                                                                                            FILED
                                                                                   2019 Oct-09 PM 03:17
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION
 KENNY DEWAYNE ADAMS,                      )
                                           )
       Petitioner,                         )
                                           )
 v.                                        )    Case No.
                                           )    5:19-cv-01275-AKK-HNJ
 DEWAYNE ESTES, Warden, et al.,            )
                                           )
       Respondents.                        )



                            MEMORANDUM OPINION
      On September 17, 2019, the magistrate judge entered a report recommending

the court grant the respondents’ motion to dismiss, doc. 6, and dismiss this action

without prejudice as duplicative. Doc. 7. Although the petitioner was advised of his

right to file specific written objections within fourteen days, no objections have been

received by the court.

      After careful consideration of the record in this case, including the magistrate

judge’s report, the court ADOPTS the magistrate judge’s report and ACCEPTS his

recommendation. In accordance with the recommendation, the court finds that the

respondents’ motion to dismiss is due to be granted and this matter is due to be

dismissed as duplicative.

      A separate order will be entered.
      The Clerk is directed to serve a copy of this memorandum opinion and its

accompanying final judgment on the petitioner and on counsel of record.

      DONE the 9th day of October, 2019.


                                     _________________________________
                                              ABDUL K. KALLON
                                       UNITED STATES DISTRICT JUDGE
